Citation Nr: 1532244	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-46 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of shell fragment wounds, to include arthritis of the left knee and neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1970, with service in the Republic of Vietnam.  He also has unverified periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO has characterized the issue as one for service connection of shell fragment wounds of the lower extremities, to include arthritis of the left knee.  The record also discloses possible neurological involvement, and the claim has been re-characterized to reflect this.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).  Service connection for arthritis of the right knee has been established, and is not at issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, service connection is in effect for various residuals of the Veteran's shell fragment wounds, including arthritis of the right knee and numerous wound scars of the lower extremities.  He now seeks service connection for arthritis of the left knee and neuropathy of the lower extremities resulting from the shell fragment wounds he sustained in Vietnam.  

A December 2009 VA examination notes scars of the left lower extremity, including posteriorly to the left knee with deep tissue loss.  The examiner remarked, however, that he could not discern any joint involvement.  Nor did he indicate neurological involvement or muscle herniation.  

In April 2010, the Veteran was afforded a VA examination to address the right knee.  The report of that examination again notes the history of shrapnel wound, and addresses the right lower extremity.  Ultimately, the examiner concluded that there was right knee joint involvement from the shrapnel wound.  Service connection was granted for arthritis of the right knee on this basis.  

An August 2010 treatment record from the C.S.M. Orthopedic Clinic reflects that the Veteran then remained symptomatic with all of his previous injuries.  At this time, the Veterans shoulder and knees were given therapeutic injections.  X-rays of the knees were symmetrical, and the treating doctor stated that he felt "that his war injuring (sic) was a contributing factor for the problems in each of his knees."

In October 2010, the Veteran was afforded another VA examination.  At this time, he related a history of problems with his knees since service, with no specific injury reported, although the history of shrapnel wound was noted by the examiner.  The Veteran pointed out scars over the lateral aspect of the proximal tibia and lateral aspect of the knee, which were small and well-healed.  X-rays showed mild patellofemoral and medial compartment arthritis in both knees.  The examiner found no evidence of posttraumatic arthrosis, and concluded that the knee arthrosis was not related to the Veteran's shrapnel wounds.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2014), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.
The October 2010 examination contains insufficient rationale to decide the claim.  The August 2010 record from the C.S.M. Orthopedic Clinic at least suggests that the Veteran has neuropathy related to the shell fragment wounds, and the examiner did not address any neuropathy.  Also, VA examination in April 2010 attributed arthritis of the right knee to the shrapnel wound, and the examiner's conclusion that posttraumatic arthritis was not present in this knee, while superfluous, is at odds with that of the April 2010 VA examiner.  Moreover, the examiner did not address the question of whether any left knee disability was caused by the right knee disability, to include by means of altered gait, etc.  Notably, VA examination in April 2010 indicated weakness of the right knee.  As such, the Board concludes that further examination is necessary to properly address the claim.  

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a new VA examination to determine the presence, severity and etiology of the claimed arthritis of the left knee and any neuropathy of the lower extremities.  The examiner is to determine whether it is at least as likely as not (a 50 percent or greater probability) that:

i)  Any arthritis of the left knee or neuropathy of the lower extremities, if present, is related to active military service, or related to or aggravated by a service-connected disability, namely shell fragment wounds of the lower extremities; and

ii)  Any left knee disability is aggravated by a service-connected disability, namely, the Veteran's right knee arthritis.

In formulating an opinion the VA examiner is to address the following:  (a) a December 2009 VA examination opinion on the absence of joint or neurological involvement; (b) an April 2010 VA opinion attributing right knee disability to shrapnel wounds; (c) an August 2010 record from C.S.M. Orthopedic Clinic pertaining to the Veteran's knees and previous injuries; and (d) an October 2010 VA opinion finding no posttraumatic arthritis in the left knee.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






